Dewey, J.
Halbert sued out a writ of foreign attachment against Halloway, and caused John B. Stinson and Berry P. Stinson to be summoned as garnishees. They appeared, and in answer-to interrogatories, admitted they were indebted to * Halloway on a judgment which he had recovered against them in the Vanderburgh Circuit Court, before the service of the summons. The Court, without any motion having been made by any of the parties to that effect, and against the will of Halbert, dismissed the proceedings against the garnishees, the suit being still pending against Hallotoay. To reverse that decision, Halbert prosecutes this writ of error.
Without inquiring into the regularity of the suit against Halloway, we think the Circuit Court was wrong in dismissing the proceedings against the garnishees, pending the attachment against Halloway. As to them, the action should have been continued until the^ determination of the cause against the defendant in attachment. R. S., 1838, pp. 75, 81. That the garnishees owed Halloway by judgment was no objection to their liability to l\is creditor. The law is that in a proceeding by foreign attachment, a person indebted, in any manner, to the absent debtor may be summoned and made responsible as a garnishee. R. S., 1838, p. 81.
Per Curiam.—The judgment is ¡reversed. Cause remanded, &o.